EXHIBIT FACILITY AGREEMENT Reference is made to the Second Amended and Restated Revolving Credit Promissory Note (Libor/Prime) dated as of December22, 2009 made by Avistar Communications Corporation, a Delaware corporation (the “Borrower”), to the order of JPMorgan Chase Bank, N.A. (the “Bank”) in the maximum principal amount of $11,250,000 (the “Note”). Reference is made to the Third Amended and Restated Security Agreement dated as of December 22, 2009 by the Borrower and the Bank, which secures, among other things, the Borrower’s obligations to the Bank under the Note (the “Original Security Agreement”). For value received, the parties hereto hereby agree as follows 1.“Effective Date” shall mean the later of January 11, 2010 and the first date by which all of the following shall have occurred: (a)the Bank’s receipt of a duly executed and notarized fourth amended and restated security agreement, dated January11, 2010, substantially in the form of ExhibitA hereto (the “NewSecurity Agreement”); (b)the Bank’s receipt of a duly executed and notarized reaffirmation of guaranty, dated January11, 2010, substantially in the form of ExhibitB hereto; (c)the Bank’s receipt of a duly executed and notarized secretary’s certificate, dated January11, 2010, substantially in the form of ExhibitC hereto and otherwise acceptable to the Bank; and (d)payment of $2,500.00 to the Bank’s counsel in respect of services rendered to the Bank in connection with the Borrower. 2.As of the Effective Date, the Original Security Agreement shall be amended and restated in its entirety by the New Security Agreement. 3.Promptly following the effective date, the Bank shall cause to be filed with the Delaware Secretary of State’s office a UCC financing statement amendment,substantially in the form of ExhibitD hereto 4.This Agreement may not be amended or waived except by an instrument in writing signed by the parties hereto. Facility Agreement.001 UCN Facility ID 198245263 1 This Agreement shall be governed by, and construed and interpreted in accordance with, the laws of the State of New York. 5.Each party hereto consents to the nonexclusive jurisdiction and venue of the state or federal courts located in the City of New York.Each party hereto irrevocably waives, to the fullest extent permitted by applicable law, (a) any objection that it may now or hereafter have to the laying of venue of any such legal proceeding in the state or federal courts located in the City of New York and (b) any right it may have to a trial by jury in any suit, action, proceeding, claim or counterclaim brought by or on behalf of any party related to or arising out of this letter agreement or the transactions contemplated hereby. 6.This Agreement may be executed in any number of counterparts and by different parties hereto in separate counterparts, each of which shall be deemed to be an original, but all of which taken together shall constitute one and the same instrument. The rest of this page is intentionally blank. UCN Facility ID 198245263 2 IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of the Effective Date. Avistar Communications Corporation By:/s/Robert F.
